The State of TexasAppellee/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 27, 2015

                                      No. 04-14-00626-CR

                                    Alvin VALADEZ, JR.,
                                          Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 13-1568-CR-C
                         Honorable W.C. Kirkendall, Judge Presiding

                                         ORDER
       Appellant’s brief was originally due December 22, 2014; however, the court granted
appellant an extension of time to file the brief until January 21, 2015. The brief was not filed.
Instead, on January 27, appellant filed a motion requesting an additional thirty days to file the
brief.

        We grant the motion and order appellant’s attorney, Ed Shaughnessy, to file the
appellant’s brief by February 20, 2015. Counsel is advised that no further extensions of time will
be granted absent a motion that (1) demonstrates extraordinary circumstances justifying further
delay, (2) advises the court of the efforts counsel has expended in preparing the brief, and (3)
provides the court reasonable assurance that the brief will be completed and filed by the requested
extended deadline.

                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court